Citation Nr: 0813731	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  05-32 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant, his wife, and daughter


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968, 
to include service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2005 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's DD 214 reflects that the veteran served in 
Vietnam with the 47th Engineering Battalion.  His military 
occupational specialty was as an engineer equipment 
repairman.  Additional service personnel records show service 
with the 508th Combat Engineers Detachment.  He reports 
stressors of being present in Vinh Long at the time of an 
Easter Sunday mortar/sniper attack which resulted in the 
death of two soldiers.  He also claims to have been in the 
area of numerous other mortar and sniper attacks.  These 
areas included "Soc Trang, Can Tho, Bear Cat," Long Binh, 
and the Mekong Delta.  He reported traveling up and down the 
river and being under attack.  He also mentioned "Boc Lu."  
His service in the Republic of Vietnam was from January 1967 
to January 1968.  

The monthly summary of the United States Military Assistance 
Command confirms ground fire attack at Vinh Long on East 
Sunday, March 26, 1967, resulting in the death of two 
soldiers.  

While the veteran has been asked to provide details for his 
stressors generally, he should be specifically asked to 
provide additional details regarding any mortar attacks to 
which he may have been exposed.  As these types of attacks 
could be capable of verification with more specific 
information, he should be sent a letter asking him to provide 
more details about the time frame of any incoming mortar 
attacks to which he was proximately exposed.  If he is able 
to provide more information, then this stressor event(s) 
should also be sent to the U.S. Army and Joint Service 
Records Research Center (JSRRC) or other appropriate 
organization for verification.  The Board notes that he 
mentioned the names of several fellow servicemen (Borden, 
Sergeant White, Walter Anderson, and Marnhill) when examined 
in February 2006.  He did not state, however, if these men 
were the part of some stressful event.  Further verification 
is necessary.  

As the record currently stands, PTSD is not diagnosed.  There 
is indication that the veteran's unit can be placed near, but 
not at Vinh Long on the Easter Sunday in questions.  
Appellant claims as a combat engineer that he moved about as 
needed, and that orders were not always specifically cut. 
Unit histories may provide some indication as to whether his 
unit provided some assistance to Vinh Long.  Additional 
psychiatric examination would also be helpful.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 
2007), and any other applicable legal 
precedent.  Such notice should 
specifically apprise him of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate 
time limitation within which to submit 
any evidence or information.  The 
RO/AMC should also specifically request 
that he provide any evidence in his 
possession that pertains to the claim 
as explicitly required by 38 C.F.R. 
§ 3.159(b).  38 U.S.C.A. § 5103(a) and 
(b) (West 2002 & Supp. 2007); 
Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO should also 
ensure that any supplemental VCAA 
notice is in compliance with the 
guidance set forth in Dingess/Hartman.  
A record of this notification must be 
incorporated into the claims file.  

2.  The AMC/RO should send the veteran 
a letter asking him to provide more 
details, if possible, regarding whether 
he was ever in the proximity of any 
incoming mortar attacks, and, if so, 
the details regarding a two-month date 
range for any incoming mortar fire, the 
geographic location of its occurrence, 
and his assigned unit at the time.  The 
significance of the soldiers' names as 
reported at the time of psychiatric 
examination in February 2006 is 
requested.  

3.  The AMC/RO should forward the 
pertinent stressor information of 
record (including copies of the 
veteran's service personnel records and 
a listing of the alleged stressors, 
both the March 1967 Easter Sunday 
incident and any mortar attacks more 
specifically identified) to the JSRRC 
or other appropriate organization, 
including an internal review and 
attempt to verify the claimed 
stressor(s).  Unit histories should 
also be sought in an effort to 
ascertain whether his Combat Engineer 
Unit may have provided assistance to 
Vinh Long in March 1967.

4.  Thereafter, the AMC RO should arrange 
for the veteran to be afforded a 
psychiatric evaluation, by an examiner 
who has not previously examined the 
veteran, to determine whether he has PTSD 
due to the Easter Sunday stressor or any 
other verified stressor.  His claims file 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examination and the report thereof must 
be in accordance with the Diagnostic and 
Statistical Manual for Mental Disorders, 
Fourth Edition, of the American 
Psychiatric Association (DSM- IV).  
Following examination of the veteran, 
review of pertinent medical history, and 
with consideration of sound medical 
principles, the examiner should identify 
the veteran's current psychiatric 
disorder.  If PTSD is diagnosed, the 
examiner should identify the specific 
stressor(s) upon which the diagnosis is 
based.  If PTSD is not diagnosed, the 
examiner should explain why the veteran 
does not meet the criteria for this 
diagnosis.  The examiner should explain 
the rationale for all opinions expressed 
and conclusions reached.

5.  The AMC RO should then re-
adjudicate the claim.  If it remains 
denied, the RO should issue an 
appropriate supplemental statement of 
the case (SSOC) and give the veteran 
and his representative the opportunity 
to respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



